DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1–4, 7, 10, 11, 13 and 16–20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Patent 9,942,663 (filed 22 December 2016) (“Salvatti”).
Claim 1 is drawn to “a loudspeaker.” The following table illustrates the correspondence between the claimed loudspeaker and the Salvatti reference.
Claim 1
The Salvatti Reference
“1. A loudspeaker comprising:
Salvatti describes a corresponding transducer 206. Salvatti at col. 5 l. 54 to col. 9, l. 4, FIGs.3A, 3B.

Transducer 206 includes a planar voice coil 320. Id.
“first and second magnets magnetized in a magnetized direction perpendicular to a direction of coil movement and perpendicular to a central axis of radiation of the loudspeaker; and
Transducer 206 further includes a Halbach array 302 having two oppositely polarized magnets 310, 314 polarized in a vertical direction. Id. The vertical direction is perpendicular to the axis 330 of Lorentz force that moves voice coil 320. Id.
“wherein the central axis of radiation is generally parallel to a direction of coil movement and parallel to the plane of the planar coil.”
The Lorentz force acting on voice coil 320 causes it to move along axis 330. Id. This movement causes an oscillational mass 332 to move along axis 330. Id. One embodiment forms mass 332 as a diaphragm to radiate sound in a direction 404 parallel to axis 330. Id. at col. 13 l. 61 to col. 15 l. 29, FIGs.14, 15.

Table 1
For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the first and second magnets each have upper and lower large surface faces separated by a narrowest dimension, wherein the first and second magnets are magnetized across the narrowest dimension in first and second magnetized directions being opposite, wherein the at least one planar coil is arranged in a plane along at least one of the upper and lower large surface faces, wherein a direction of coil movement is parallel to the plane of the coil.”
Salvatti’s magnets 310 and 314 similarly have large upper and lower surfaces—namely, the surfaces facing towards and away from voice coil 320, respectively. Salvatti at col. 5 l. 54 to col. 6 l. 67, FIG.3A. Magnets 310 and Id. In particular, magnets 310 and 314 are oppositely polarized so that magnet 310 has its north pole oriented towards voice coil 320 while magnet 314 has its south pole oriented towards voice coil 320. Id. The direction of polarization also corresponds to the narrowest dimension; in a particular implementation, Salvatti suggests forming magnets 310 and 314 to be 0.8 mm wide 408 while being significantly smaller in thickness, such that the entire transducer is only 0.2 mm thick. Id. at col. 9 ll. 39–60, col. 14 ll. 49–65, FIGs.5, 15. For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the narrowest dimension is less than five millimeters.”
Salvatti similarly anticipates forming magnets to be less than 5 mm, such that the entire transducer is only 0.2 mm thick. Salvatti at col. 14 ll. 49–65, FIG.15. For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.
Claim 4 depends on claim 2 and further requires the following:
“wherein the at least one planar coil comprises first and second planar coils, wherein [sic, each of] the first and second planar coils are [sic, is] positioned in a plane parallel to and along the upper and lower large surfaces respectively.”
Salvatti describes several embodiments where two Halbach cell arrays 302 are combined in parallel to form a magnetic gap. Salvatti at col. 15 l. 52 to col. 16 l. 35, FIGs.17, 18. The gap contains two voice coils 320, 1702. Id. Id. For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.
Claim 7 is drawn to “a loudspeaker.” The following table illustrates the correspondence between the claimed loudspeaker and the Salvatti reference.
Claim 7
The Salvatti Reference
“7. A loudspeaker comprising:
Salvatti describes a corresponding transducer 206. Salvatti at col. 5 l. 54 to col. 9, l. 4, FIGs.3A, 3B.
“at least one coil;
Transducer 206 includes a planar voice coil 320. Id.
“a first set of magnets magnetized in a first magnetized direction;
“a second set of magnets positioned adjacent the first set of magnets and magnetized in a second magnetized direction being opposite the first magnetized direction;
Transducer 206 further includes a Halbach array 302 having two oppositely-polarized, adjacent magnets 310, 314. Id.
“wherein the first and second magnetized directions are perpendicular to direction of coil movement and perpendicular to an axis of radiation of the loudspeaker, wherein the axis of radiation is generally parallel to the direction of coil movement.”
Magnets 310, 314 are polarized in a vertical direction. Id. The vertical direction is perpendicular to the axis 330 of Lorentz force that moves voice coil 320. Id. The Lorentz force acting on voice coil 320 causes it to move along axis 330. Id. This movement causes an oscillational mass 332 to move along axis 330. Id. One embodiment forms mass 332 as a diaphragm to radiate sound in a direction 404 parallel to axis 330. Id. l. 61 to col. 15 l. 29, FIGs.14, 15.

Table 2
For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.
Claim 10 depends on claim 7 and further requires the following:
“wherein the first and second magnetized directions extend across a narrow magnet face having the narrowest magnet face dimension.”
Magnets 310 and 314 are also polarized along the narrowest dimension in opposite directions. Salvatti at col. 5 l. 54 to col. 6 l. 67, FIG.3A. In particular, magnets 310 and 314 are oppositely polarized so that magnet 310 has its north pole oriented towards voice coil 320 while magnet 314 has its south pole oriented towards voice coil 320. Id. The direction of polarization also corresponds to the narrowest dimension; in a particular implementation, Salvatti suggests forming magnets 310 and 314 to be 0.8 mm wide 408 while being significantly smaller in thickness, such that the entire transducer is only 0.2 mm thick. Id. at col. 9 ll. 39–60, col. 14 ll. 49–65, FIGs.5, 15. For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“wherein narrowest magnet face dimension is less than five millimeters.”

Claim 13 depends on claim 7 and further requires the following:
“wherein the second set of magnets are arranged adjacent to the first set of magnets in the direction of coil movement.”
Salvatti’s magnets 310, 314 are also arranged adjacently and in the direction of coil movement 330. Salvatti at col. 8 ll. 25–35, FIG.3B. For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.
Claim 16 depends on claim 7 and further requires the following:
“further comprising a diaphragm connected to the coil, wherein the diaphragm is positioned closer to the first set of magnets than the second set of magnets.”
Salvatti describes an oscillational mass 332 that is moved along axis 330 by coil 324. Salvatti at col. 8 ll. 25–67, col. 13 l. 61 to col. 14 l. 48, FIG.14. One embodiment forms mass 332 as a diaphragm to radiate sound in a direction 404 parallel to axis 330. Id. For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.
Claim 17 is drawn to “a method of operating a loudspeaker.”
Claim 17
The Salvatti Reference
“17. A method of operating a loudspeaker comprising:
Salvatti describes a corresponding transducer 206 and its operation. l. 54 to col. 9, l. 4, FIGs.3A, 3B.

Transducer 206 further includes a Halbach array 302 having two rectangular, oppositely-polarized magnets 310, 314 polarized in a vertical direction. Id. The vertical direction is the narrowest direction as explained in the rejection of claim 2, incorporated herein.
“positioning a first coil along at least one of the upper and lower large surfaces;
Transducer 206 includes a planar voice coil 320 located along the upper surface of magnet 310. Id.
“energizing the first coil, wherein in response to energizing, the first coil moves in a direction of coil movement being perpendicular to the first and second magnetized directions.”
When energizing coil 320, it interacts with magnets 310, 314 to create a Lorentz force that moves voice coil 320. Id. The Lorentz force acting on voice coil 320 causes it to move along axis 330. Id. This movement causes an oscillational mass 332 to move along axis 330 that is perpendicular to the vertical polarization direction of magnets 310, 314. Id.

Table 3
For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.
Claim 18 depends on claim 17 and further requires the following:
“further comprising arranging first and second magnets in-line in the direction of coil movement.”

Claim 19 depends on claim 17 and further requires the following:
“wherein narrowest dimension is less than five millimeters.”
Salvatti similarly anticipates forming magnets to be less than 5 mm, such that the entire transducer is only 0.2 mm thick. Salvatti at col. 14 ll. 49–65, FIG.15. For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.
Claim 20 depends on claim 17 and further requires the following:
“further comprising: positioning a second coil along at the other of the upper and lower large surfaces; and
“energizing the first and second coils, wherein in response to energizing, the first and second coils move in the direction of coil movement being perpendicular to the first and second magnetized directions.”
Salvatti describes several embodiments where two Halbach cell arrays 302 are combined in parallel to form a magnetic gap. Salvatti at col. 15 l. 52 to col. 16 l. 35, FIGs.17, 18. In some embodiments, the gap contains two voice coils 320, 1702. Id. The first voice coil 320 is positioned in parallel and along the lower large surface of upper Halbach cell array 302 while the second voice coil 1702 is positioned in parallel and along the upper large surface of lower Halbach cell array 302. Id. The coils move along an axis 330 perpendicularly to the magnets’ polarization. Id. at col. 8 ll. 25–35, FIG.3B. For the foregoing reasons, the Salvatti reference anticipates all limitations of the claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Salvatti.
Claims 6, 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salvatti and US Patent Application Publication 2018/0220238 (effectively filed 07 December 2015) (“Zhu”).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Salvatti and US Patent Application Publication 2014/0219494 (published 07 August 2014) (“Kim”).
Claim 5 depends on claim 1 and further requires the following:
“wherein the first and second magnets each include at least two magnets spaced apart in a height direction by an air gap, wherein the height direction is perpendicular to the direction of coil movement and perpendicular to the narrowest magnet dimension.”
Salvatti describes a Halbach array 302 including at least three magnets—two vertically oriented and one horizontally oriented. Salvatti at col. 5 l.54 to col. 7 l. 27, FIG.3. Salvatti describes the array 302 as a cell and instructs one of ordinary skill in the art to combine the cells to scale transducer 206 to any desired size. Id. at col. 12 ll. 10–21, FIG.11. For See id. Salvatti does not describe combining the cells along a height direction—namely along the longest depicted dimension of magnets 310, 314. However, Salvatti’s instructions concerning the combination of arrays to scale transducer 206 to a desired size strongly suggests that a similar approach would be appropriate to expand the size of the transducer in a height direction as well. Accordingly, it would have been obvious to simply duplicate cells, including magnets 310, 314, along a height direction to increase transducer size to a desired scale. See MPEP §§ 2144.04(IV)(A), (VI)(B) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).) For the foregoing reasons, the Salvatti references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein the first and second magnets are arranged in-line between a front grill and a back wall, wherein a depth of the loudspeaker is defined between the front grill and the back wall.”
The Salvatti reference describes a transducer 206 and additionally describes implementing it as a microspeaker 102 for sound generation. Salvatti at col. 13 l. 61 to col. 15 l. 14, FIGs.14, 15. The microspeaker would include a housing 1404 containing a diaphragm 1406 attached to voice coil 320 by a piston 334 and supported by a suspension/surround 1408. Id. Housing 1404 includes a back wall located oppositely from diaphragm 1406. Id. Housing 1404 does not include the claimed front grill covering the sound opening in housing 1404. However, the Zhu reference plainly describes and suggests implementing a similar speaker (i.e., one having a planar voice coil that moves along its longitudinal axis) and capping the housing’s sound opening 140 with a protective dust cap/mesh/grill 20. Zhu at Abs., ¶ 42, FIG.1. Accordingly, it would have been obvious for one of ordinary skill in the art to similarly equip Salvatti’s housing 1404 with an anti-dust mesh/grill. For the foregoing reasons, the combination of the Salvatti and the Zhu references makes obvious all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“further comprising a front grill of the loudspeaker enclosing the loudspeaker through which the axis of radiation extends, wherein the first and second magnetized directions are generally parallel to the front grill of the loudspeaker.”
The Salvatti reference describes a transducer 206 and additionally describes implementing it as a microspeaker 102 for sound generation. Salvatti at col. 13 l. 61 to col. 15 l. 14, FIGs.14, 15. The microspeaker would include a housing 1404 containing a diaphragm 1406 attached to voice coil 320 by a piston 334 and supported by a suspension/surround 1408. Id. Diaphragm 1406 and its corresponding sound opening in housing 1404 would be parallel to the polarization directions of magnets 310, 314. Id. Housing 1404 does not include the claimed front grill covering the sound opening in housing 1404. However, the Zhu reference plainly describes and suggests implementing a similar speaker (i.e., one having a planar voice coil that 
Claim 9 depends on claim 8 and further requires the following:
“wherein the first set of magnets is positioned closer to the grill than the second set of magnets in the direction of coil movement.”
The obviousness rejection of claim 8, incorporated herein, shows the obviousness of fading an anti-dust mesh to the sound opening of Salvatti’s housing 1404. The first set of magnets 310 would then be closer to the mesh/grill than the second set of magnets 314. See Salvatti at FIGs.3, 14. For the foregoing reasons, the combination of the Salvatti and the Zhu references makes obvious all limitations of the claim.
Claim 12 depends on claim 7 and further requires the following:
“wherein the at least one coil comprises first and second coils, wherein the first and second coils are separated by the narrowest magnet face dimension.”
Though Salvatti describes an embodiment combining two or more coils, Salvatti does not describe separating them by the narrowest magnet face dimension. The Kim reference describes a similar type of speaker, containing a planar voice coil 113 that moves perpendicular to the direction of magnetic Id. This would have the predictable advantage of preventing divided vibration of diaphragm 115. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to similarly configure Salvatti’s transducer to also include a second voice coil located below Halbach array 302. For the foregoing reasons, the combination of the Salvatti and the Kim references makes obvious all limitations of the claim.
Claim 14 depends on claim 7 and further requires the following:
“wherein the first and second set of magnets each include at least two magnets spaced apart in a height direction by an air gap.”
Salvatti describes a Halbach array 302 including at least three magnets—two vertically oriented and one horizontally oriented. Salvatti at col. 5 l.54 to col. 7 l. 27, FIG.3. Salvatti describes the array 302 as a cell and instructs one of ordinary skill in the art to combine the cells to scale transducer 206 to any desired size. Id. at col. 12 ll. 10–21, FIG.11. For example, Salvatti suggests combining the cells along the voice coil’s axis of motion. See id. Salvatti does not describe combining the cells along a height direction—namely along the longest depicted dimension of magnets 310, 314. However, Salvatti’s instructions concerning the combination of arrays to scale transducer 206 to a desired size strongly suggests that a similar approach would be appropriate to expand the size of the transducer in a height See MPEP §§ 2144.04(IV)(A), (VI)(B) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).) For the foregoing reasons, the Salvatti references makes obvious all limitations of the claim.
Claim 15 depends on claim 7 and further requires the following:
“wherein first set of magnets are arranged in-line with the second set of magnets between a front grill and a back wall, wherein a depth of the loudspeaker is defined between the front grill and the back wall.”
The Salvatti reference describes a transducer 206 and additionally describes implementing it as a microspeaker 102 for sound generation. Salvatti at col. 13 l. 61 to col. 15 l. 14, FIGs.14, 15. The microspeaker would include a housing 1404 with a sound hole that contains a diaphragm 1406 attached to voice coil 320 by a piston 334 and supported by a suspension/surround 1408. Id. Housing 1404 would include a back wall located oppositely from diaphragm 1406, defining the depth of the speaker. Id. First and second magnets 310, 314 would be arranged in-line between diaphragm 1408 and back wall. Id. at FIGs.3, 14. Housing 1404 does not include the claimed front grill covering the sound opening in housing 1404. However, the Zhu reference plainly describes and suggests implementing a similar speaker (i.e., one having a planar voice coil that moves along its 
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Additional Citations
The following table lists references that do not form the basis of a rejection, but are considered relevant to this Application’s claimed and disclosed subject matter.
Citation
Relevance
US 10,743,097
Multiple voice coil example. Not prior art.
US 2016/0381463
Examples of planar voice coil transducers where the coil moves perpendicular to the axis of magnetic polarization.
US 2016/0381481

US 2016/0381462

US 2009/0257617

US 2008/0205686

US 2003/0103642

US 2002/0172392

US 8,155,371

US 2018/0295451

US 2018/0146294

US 2017/0289693

US 2017/0034631

US 2017/0034629

US 2017/0034628

US 2014/0161303

US 4,951,023


Table 4
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513.  The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Morse can be reached on 571-272-3838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

2/11/2021